EXHIBIT 21.1 Subsidiaries of the Registrant: 1. NetThruster, Inc. Nevada Corporation 511 Sixth Avenue, Suite 800 New York, NY 10011 2. MLN, Inc. Delaware Corporation 511 Sixth Avenue, Suite 800 New York, NY 10011 3. Gohealth.MD, Inc. Delaware Corporation 511 Sixth Avenue, Suite 800 New York, NY 10011 4. BioEnergy Applied Technologies, Inc. Nevada Corporation 511 Sixth Avenue, Suite 800 New York, NY 10011 5. Eye Care Centers International, Inc. Delaware Corporation 511 Sixth Avenue, Suite 800 New York, NY 10011 6. TTII Oil & Gas, Inc. Delaware Corporation 511 Sixth Avenue, Suite 800 New York, NY 10011 7. GoHealthMD, Inc. Nano Pharmaceuticals, Inc. Delaware Corporation 511 Sixth Avenue, Suite 800 New York, NY 10011 8. TTI Strategic Acquisitions & Equity Group, Inc. Delaware Corporation 511 Sixth Avenue, Suite 800 New York, NY 10011
